Defendant did not preserve his claim that his sentence violated his plea agreement (see e.g. People v Taylor, 5 AD3d 333 [2004], lv denied 3 NY3d 648 [2004]), and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits.
At the time of the plea, the court warned defendant that he was subject to a sentence of eight years if he “absconded” or *510“ran away” from a drug treatment program, but only five years if he merely failed to complete the program. It is undisputed that defendant left a program without permission. Although defendant was not discharged from this program for absconding, but rather for using and selling drugs at the facility, the fact that the program elected to discharge defendant for even more serious misconduct does not negate the fact that he also absconded. Accordingly, the court properly exercised its discretion in imposing the agreed-upon sentence. Concur — Saxe, J.E, Sweeny, DeGrasse, Manzanet-Daniels and Román, JJ.